In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus or alternate petition for habeas corpus. On April 1,1997, respondent filed a document titled “Motion to Supplement the Record” with an attached document titled “Certification of Record.” Respondent seeks to supplement its earlier filed motion to dismiss with the certification of record.
Whereas S.Ct.Prac.R. VIII(7) requires that any additions to a previously filed document must be filed within the time permitted for filing the original document, and respondent’s original document was due March 31, 1997, and S.Ct.Prac.R. VIII(7) prescribes that the Clerk shall refuse to file a revised document that is not submitted within the deadlines prescribed by the rules,
IT IS ORDERED by the court, sua sponte, that respondent’s motion to supplement the record be, and hereby is, stricken.